The opinion of the court was delivered by
Randolph, J.
The plaintiffs were material men, who furnished lumber for Middleton and Brick to build, for Feuring, a house in that part of the city of Camden not embraced in the original lien law of 1820. The lien was filed with the clerk of the General Quarter Sessions of Camden, and the contract under which the building was erected was filed with the clerk of the Common Pleas of Gloucester county. The question for the court to determine is, whether this filing of the contract exempts the building, or its owner, Feuring, from the plaintiff’s lien? The original lien law of February 25, 1820, (Pam. Lavjs 124) only applied to a particular portion of Camden, therein described, and the fourth section of that act directs, that whenever a building is erected “ within *390the tract of land above described by contract, the payment, according to the terms of the contract, should fully discharge the building from all liens for work and materials, provided the said contract be in writing, and filed, as aforesaid, forthwith after the same shall have been made and executed.” The term “as aforesaid” here refers to the filing with the clerk of the Common Pleas of Gloucester county. The act of February 19, 1830, (Pam. Laws 103) extends the lien law of 1820 to the whole city of Camden, but repeals its fourth section and such other parts as conflict with the act of 1830. The act of March 7, 1844, (Pam. Laws 177) directs that all liens “be thereafter filed and recorded with the clerk of the Quarter Sessions of the city of Camden, and repeals so much of the prior act as requires the liens to be filed with the clerk of the Gloucester Pleas, and also the second section of the act of 1831, which is the one that repeals the fourth section of the act of 1820, and which fourth section is, of course, thereby revived. The act of 1846 authorizes the scire facias to be issued out of the Camden, instead of the Gloucester Pleas. This is the state in which the statutes were when the case now under consideration arose; and in construing the acts, we must take them all in pari materia. These acts, then, direct that the lien be filed with the clerk of the Quarter Sessions of Camden, which is done accordingly in this case, and the sc ire. facias is als'o issued in accordance with the law. The entire act of 1820, including its fourth section, by the act of 2841, stands in full force, and, by the supplement of 1830, is extended to the whole city of Camden, including the place where the defendant’s house is situated. Not only the lien is thus extended, but the fourth section is also extended, which discharges from the lien by filing the contract with the clerk of Gloucester county, which was done in the present case. The. filing, then, the lien with the clerk of the Camden Sessions creates or fixes the lien on the premises, and the filing of the written contract with the clerk of Gloucester county, and fulfilling the same, discharged the house from the operation of the lien, so that neither it or its owner, Feuring, is at all liable to the plaintiffs *391for the materials furnished the builders. Judgment must therefore be affirmed, with costs.